Citation Nr: 1312195	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO. 07-16 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for paranoid schizophrenia. 

2. Entitlement to service connection for a right knee disorder. 

3. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran had active military service from June 22, 1978 to July 10, 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's applications to reopen claims of service connection for right knee and left knee disorders. This matter also comes before the Board from a February 2006 rating decision, which, in pertinent part, denied an application to reopen a claim of service connection for paranoid schizophrenia. 

In his May 2007 Substantive Appeal to the Board (VA Form 9), the Veteran requested a Central Office hearing at the Board's offices in Washington, D.C. He cancelled that request in August 2010. Therefore, the Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2012). 

In an October 2011 Decision and Remand, the Board, in pertinent part, granted the Veteran's respective applications to reopen the claims of service connection for paranoid schizophrenia, a right knee disorder, and a left knee disorder, and remanded the reopened claims to the Appeals Management Center (AMC) for further development. As will be described below, the Board finds that the AMC sufficiently complied with the Board's October 2011 Remand instructions regarding the reopened claims for service connection for right and left knee disorders. 

As will be discussed in the Remand portion of this decision, the Board finds that the AMC did not fully comply with the Board's October 2011 Remand instructions regarding the Veteran's claim for service connection for paranoid schizophrenia and will remand that issue for further development. Stegall v. West, 11 Vet.App. 268 (1998). The issue of service connection for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.



FINDINGS OF FACT

1. A right knee disorder existed prior to military service and was not permanently worsened beyond its natural progression during service

2. A left knee disorder existed prior to military service and was not permanently worsened beyond its natural progression during service


CONCLUSIONS OF LAW

1. A right knee disorder was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1111, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012). 

2. A left knee disorder was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1111, 1113, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2012); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify a veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The notice must be provided to the veteran prior to the initial adjudication of his or her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA substantially satisfied its duty to notify by issuing a notice letter in March 2005. This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. Although the Veteran was not provided a separate notice letter informing him of the elements of a claim for service connection on the basis of aggravation, the March 2005 letter informed him that the first element of a claim for service connection was evidence that he "had an injury in military service or a disease that began in or was made worse during military service." Therefore, there was no error in the notice provided and VA has met its duty to notify the claimant per 38 U.S.C.A. § 5103(a) regarding his claims for service connection due to aggravation of a preexisting disorder. See Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ("§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence. This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the Veteran's claim). It need not describe the VA's evaluation of the Veteran's particular claim")). 

Although the March 2005 VCAA letter was submitted after the May 2004 rating decision, initially adjudicating the claims regarding the Veteran's right and left knees, the claims were readjudicated in a February 2006 rating decision. See Mayfield IV; see also Prickett, 20 Vet. App. at 376.

While VA did not provide the Veteran with information regarding the Dingess requirements (specifically, how disability ratings and effective dates are assigned), because the Veteran's claims are being denied, any questions as to the appropriate disability ratings or effective dates are moot, and there can be no failure-to-notify prejudice to the Veteran. See Dingess, 19 Vet. App. at 484.

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records, reports of pre-service and post-service medical treatment, and the report of a November 2011 VA medical examination. The record indicates that the RO requested records from the Social Security Administration (SSA) on seven occasions without success. The RO set forth its actions in a formal finding of unavailability dated July 2009. As the RO took all reasonable steps to procure the missing SSA records, the Board finds that an additional remand to seek their procurement would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The November 2011 VA medical examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the relevant evidence in the claims folder. The examiner also provided a rationale for the etiology opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As noted above, this case was remanded in October 2011 so that VA examinations could be provided and additional treatment records could be obtained. In the October 2011 Remand, the Board specifically requested that the AMC not provide a VA medical examination, to determine the nature and etiology of the Veteran's claimed knee disorders, until after the treatment records had been procured. The AMC did not comply with this request as the November 2011 VA medical examination report was provided prior to the incorporation of the additional treatment records into the claims file. However, review of the newly procured records do not contain evidence pertaining to the question of the etiology of the Veteran's current knee disorders. 

Specifically, in VA medical records procured by the AMC in May 2012, detailing the Veteran's treatment from 1979 to 1983, service examiners indicate treating the Veteran for a psychiatric disorder, not a knee disorder. Although the Veteran reported telling the 1979 to 1983 VA examiners that he was discharged from service due to a knee disorder, these lay statements regarding the Veteran's service discharge were both redundant and cumulative of evidence in the claims file as of the date of the November 2011 medical examination, to include the service treatment records then of record. Therefore, the November 2011 VA examiner did not need to review said records to provide an opinion regarding the etiology of the Veteran's knee disorders as the only information in them was both cumulative and redundant of information in the claims file at the time of the November 2011 psychiatric examination. There is no prejudice to the Veteran in this instance. See generally Hood v. Shinseki, 23 Vet.App. 295 (2009) (reaffirming that the mere fact that the Board did not obtain the specific report previously requested in Board remand is not necessarily a violation of Stegall, if expert opinion otherwise obtained was sufficient to address the relevant inquiry).

Moreover, in other recently procured treatment records, detailing medical treatment after May 2009, medical professionals examined the Veteran's knees and rendered contemporaneous diagnoses. These examiners did not provide any findings, to include medical opinions, suggesting that the Veteran's right and left knee disorders were worsened during his brief period of service three decades prior to their examinations. In the November 2011 VA medical examination report, the VA examiner reported performing her own medical examination to determine the current nature of the Veteran's respective right and left knee disorder. Therefore, as the November 2011 VA examiner performed her own thorough examination, the VA examiner did not need to consult the post-May 2009 treatment records to diagnose the Veteran's current knee disorders. 


As the newly procured post-May 2009 treatment records do not contain any evidence, to include medical opinions, indicating a permanent worsening of the Veteran's right and left knee during the Veteran's brief period of service in 1978 and the November 2011 VA examiner provided a diagnosis for the Veteran's right and left knee disorders after a thorough examination, the Board finds that the November 2011 VA examiner did not need to review the post-May 2009 records in order to form adequate opinions regarding the etiologies of the respective right and left knee disorders. 

A remand to schedule an additional VA examination or procure an addendum to the November 2011 VA medical examination report, after a review of the newly procured treatment records, would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. Sabonis, 6 Vet. App. at 430. Therefore, regarding the Veteran's respective claims for service connection for right and left knee disorders, the Board finds that there was substantial compliance with the October 2011 Remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. 
§ 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, hearing loss) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2012). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused veteran's death). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for a Right Knee Disorder

The Veteran essentially claims that activities he performed during 18 days of basic training prior to discharge permanently aggravated a preexisting right knee disorder. Specifically, in a May 2003 statement, the Veteran stated that he had preexisting knee disorders that were aggravated by his activity in service. Having reviewed the evidence of record, the Board finds that the clear and unmistakable evidence indicates that the Veteran had a pre-existing right knee disorder and clear and unmistakable evidence indicates that the right knee disorder was not aggravated by service. 

On the March 1978 enlistment examination, the service examiner made no notation indicating that the Veteran had a right knee disorder. Therefore, the presumption of soundness would apply unless the evidence clearly and unmistakably shows that the Veteran's current right knee disorder both existed prior to service and was not aggravated by service. 

However, private treatment notes dated prior to service in August 1977 and September 1977 diagnose the Veteran with mild chondromalacia of the right knee. In the August 1977 private treatment record, a private examiner recommended that the Veteran have a right knee patella tendon realignment surgery in the future. This evidence clearly and unmistakably demonstrates that the Veteran had a preexisting right knee disorder prior to enlistment into service in March 1978. 38 U.S.C.A. 
§ 1111.

As noted above, on the March 1978 enlistment examination, the service examiner made no notation indicating that the Veteran had a right knee disorder. Although the service examiners treated left knee symptoms during the Veteran's brief period of service, the service treatment records contain no notation indicating treatment or diagnosis for a right knee disorder. The service treatment and personnel records indicate that the Veteran performed basic training duties, to include marching, for a single day before he was placed in a company of individuals awaiting discharge. In that division, service members were not required to participate in physical training for fear of aggravating injuries. 

Reviewing the post-service treatment records, in a May 1979 private treatment record, the Veteran reported experiencing right knee pain. In a July 1979 private treatment record, a private examiner found that the Veteran's right knee was symptomatic and noted marked crepitus in the right knee. In July 1979, a private examiner noted performing a right knee arthrotomy surgery for subluxation of the right patella and chondromalacia. Subsequent private treatment records indicate that the Veteran's right knee showed improvement following surgery. The medical records do not include any notation indicating diagnosis or treatment for a right knee disorder until February 1993. In a February 1993 private treatment record, a private examiner diagnosed the Veteran as having mild patellofemoral chondrosis of the right knee with possible early degenerative changes. Private treatment records dated in 2009 and 2010 indicate diagnosed right knee osteoarthritis. 

In a May 2009 private right knee MRI report, a private examiner diagnosed right knee arthritis. The private examiner noted a surgical staple involving the medial tibial condyle. The private examiner indicated that no acute fracture-dislocation could be seen and no inflammatory degenerative changes could be identified. The private examiner noted that soft tissues were unremarkable. The private examiner's impression was old posttraumatic and surgical changes, no acute fracture or dislocation, and no inflammatory or degenerative changes.

In a November 2011 VA medical examination report, the Veteran reported that he had undergone knee operations on both knees prior to service. The Veteran stated that a car hit him while he was riding a bicycle as he was attempting to flee from a dog when he was 16-years-old. The Veteran stated that, during service, he would feel shaky after marching and finishing squats with the pin in his left knee. The Veteran indicated that he was taken to a Navy hospital for X-rays and told by a service examiner that he had bad knees and could not finish basic training. Yet, the Veteran specifically denied experiencing either right knee pain or right knee trauma during service. 

After an examination, a review of the record, and the interview with the Veteran, the VA examiner diagnosed postoperative hardware in both knees and patellar subluxation of both knees. In reviewing the evidence, the VA examiner found that the Veteran's claimed right knee disorder, which clearly and unmistakably preexisted service, was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness. 

In reviewing his interview with the Veteran, the VA examiner noted that her attempts to obtain from the Veteran a history of his knee disorder symptomatology was suboptimal as the Veteran was a poor and inconsistent historian. The VA examiner wrote that the Veteran's inconsistencies caused her to question the validity of the history provided by the Veteran. 

Reviewing the record of evidence, the November 2011 VA examiner noted that the service treatment records indicated no increase in severity of the Veteran's preexisting right knee disorder during service as they contained no notation indicating treatment or diagnosis for a right knee disorder. Moreover, the VA examiner noted that the Veteran entered service on June 23, 1978 (a Friday) and reported for medical examination due to left knee pain on June 24, 1978 (Saturday). The Veteran was evaluated by an orthopedic specialist on June 26, 1979 (Monday) and placed on "casual company survey" on the same date. The VA examiner noted that a "casual company survey" was a unit consisting of service members who were awaiting discharge from service. The VA examiner also noted that members of a "casual company survey" were not required to participate in physical training to avoid aggravation of preexisting injuries. The VA examiner noted that the Veteran only participated in a single day of marching and training prior to being ordered to a "casual company survey." The VA examiner noted that the Veteran did not experience any right knee disorder symptomatology until May 1979, 10 months after the Veteran's discharge from service and that an examiner indicated, at that time, that the Veteran should have undergone a right knee operation previously. The VA examiner noted that, after the Veteran's operation, the record of evidence contained no report of right knee disorder symptomatology prior to February 1993 when the Veteran reported experiencing knee pain. 

The November 2011 VA examiner specifically indicated that the Veteran did not experience any noted aggravation of the right knee disorder during service and that the Veteran did not report experiencing any right knee disorder symptomatology until 10 months after service. Although the Veteran contended that his in-service physical training aggravated his right knee disorder, the November 2011 VA examiner also specifically highlighted that the Veteran only participated in such training for a single day during his brief period of service. The VA examiner also reported that, at the time of the first post-service examination, the private examiner did not make any report indicating that the Veteran's right knee disorder had worsened during service. Having reviewed the evidence of record, the VA examiner specifically found that the Veteran's right knee disorder was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness. 

The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As noted above, the November 2011 VA examiner found that the Veteran was an inconsistent historian regarding his knee disorder symptomatology. The VA examiner was clearly accurate in this finding. For example, in a May 2007 lay statement, the Veteran stated that he did not have a right knee disorder until his brief period of service. Yet, in the November 2011 VA medical examination report, the Veteran reportedly told the VA examiner that he had undergone a right knee surgical operation to repair a right knee disorder prior to service. The Board notes that these statements are completely contradictory and, moreover, at odds with the medical records in evidence. Moreover, in November 2011 VA medical examination report, the Veteran indicated that a service examiner told him that he had "bad knees" prior to being discharged from service. As noted above, the service treatment records contain no notation indicating diagnosis or treatment for any right knee disorder symptomatology during service, and the Veteran specifically denied experiencing any right knee pain or trauma during service. As the Veteran's accounts of his right knee disorder symptomatology have been inconsistent with the other evidence of record, to include the Veteran's own statements, the Board finds that the Veteran's accounts of his right knee disorder symptomatology lack credibility. See id. 

As the November 2011 VA examiner reviewed the claims file, provided a proper and thorough explanation for her questioning of the validity of the Veteran's lay history of his symptomatology, diagnosed the Veteran, and offered an opinion supported by the clinical contemporaneously generated evidence, the Board finds that the November 2011 VA examiner's report has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

Accordingly, the Board finds that the evidence clearly and unmistakably shows that the Veteran's right knee disorder both existed prior to service and was not aggravated by service. Therefore, the presumption of soundness does not apply in this instance. As the evidence indicates that the Veteran's preexisting right knee disorder did not undergo aggravation during service, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder and it must be denied. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996).


Service Connection for a Left Knee Disorder

Similar to his contentions regarding his right knee, the Veteran also claims that activities he performed during basic training during his brief period of service, to include running and marching in boots during basic training, permanently aggravated a preexisting left knee disorder. Having reviewed the evidence of record, the Board finds that the clear and unmistakable evidence indicates that the Veteran had a pre-existing left knee disorder and clear and unmistakable evidence indicates that it was not aggravated by service. 

On the March 1978 enlistment examination, the service examiner made no notation indicating that the Veteran had a left knee disorder. Instead, the VA examiner noted that the Veteran had a scar on the left knee due to a fall. However, in a contemporaneous report of his medical history, the Veteran stated that he had undergone an operation 15 months prior to entry into service after being hit by a car. On the report of the Veteran's medical history, a VA examiner noted that the left knee had been sutured after the car accident and that the knee was in excellent condition. As the Veteran's left knee was not found to be abnormal upon service entrance by the author of the March 1978 enlistment examination, the presumption of soundness would apply unless the evidence clearly and unmistakably shows that a left knee disorder both existed prior to service and was not aggravated by service. 

However, in an April 1976 pre-service treatment record, a private examiner reported performing an arthrotomy and a patella tendon realignment of the left knee to correct a subluxation of the patella and a torn medial meniscus. The private examiner reported that, during the operation, he noticed that the patellar tendon was divided and that he had stapled the lateral portion in place on the medial portion of the tibia. The final diagnosis was a subluxation of the left knee patella. Subsequent private treatment records indicate further treatment for a left knee disorder prior to the Veteran's entry into service. This evidence clearly and unmistakably demonstrates that the Veteran had a preexisting left knee disorder prior to enlistment into military service in March 1978. 38 U.S.C.A. § 1111.

The service personnel records indicate that the Veteran entered service on Friday, June 23, 1978. In a service treatment record dated Saturday, June 24, 1978, the Veteran reported experiencing pain in his left knee. The Veteran stated that he had undergone a fixation in the left knee with clips for a torn intrapatellar ligament. The Veteran reported being unable to participate in high school athletics prior to service entry due to his left knee disorder. Upon examination, the service examiner noted a scar over the left knee and tenderness over the tibial tubercle. An X-ray report showed a clip at the tubercle and severe retropatellar crepitus. The service examiner diagnosed severe chondromalacia and lateral instability of the left knee, both existing prior to entry into service. 

Service personnel records indicate that the Veteran was returned to the medical depot for preparation for discharge on June 26, 1978, the Monday after his entrance into service. Service personnel records also indicate that the Veteran was placed in a "casual company survey," a unit consisting of service members who were awaiting discharge from service on that date. 

In a June 27, 1978 service treatment record, written the Tuesday after the Veteran's service entry, a service examiner noted that the Veteran had undergone surgery two years prior for a ligament disorder in the left knee. The Veteran also reportedly indicated that marching during training had caused exacerbation of his left knee disorder symptomatology. 

In an undated Medical Examination Board report, a service examiner noted a four-inch scar on the medial and inferior aspect of the Veteran's left knee. The service examiner noted that the lateral collateral ligament was unstable and indicated the presence of severe retropatellar crepitus, but full range of motion of the knee. The examiners diagnosed status post surgical repair of trauma to the left knee with residual lateral instability and chondromalacia, existing prior to entry into service. 



The service personnel records indicate that the Veteran was discharged for failure to meet physical standards.

The post-service treatment records indicate treatment for a right knee disorder in 1979. At the time, the private examiners noted that the left knee disorder was asymptomatic. In particular, in a July 1979 private treatment record, a private examiner noted finding no indication of patella subluxation in the Veteran's left knee. The record contains no subsequent notation indicating complaint, diagnosis, or treatment for a disorder of either knee after 1979 until 1993. In a November 2009 private MRI report, a private examiner noted finding no evidence of a meniscal or ligament tear, evidence of a prior patellar ligament surgery, minimal signal alterations in the patellar cartilage, and small joint effusion with minimal popliteal extension. 

As noted above, in a November 2011 VA medical examination report, the Veteran reported that he had undergone knee operations on both knees prior to service. The Veteran stated that a car hit him while he was riding a bicycle as he was attempting to flee from a dog when he was 16-years-old. The Veteran stated that, during service, he would feel shaky after marching and finishing squats with the pin in his left knee. The Veteran indicated that he was taken to a Navy hospital for X-rays and told by a service examiner that he had bad knees and could not finish basic training. 

After an examination, a review of the record, and the interview with the Veteran, the November 2011 VA examiner diagnosed postoperative hardware in both knees, chondromalacia of the left knee, and patellar subluxation of both knees. In reviewing the evidence, the VA examiner found that the Veteran's claimed left knee disorder, which clearly and unmistakably preexisted service, was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness. 


In explaining this opinion, the VA examiner noted that her attempts to obtain from the Veteran a history of his left knee disorder symptomatology was suboptimal as the Veteran was a poor and inconsistent historian. The VA examiner noted that the Veteran's inconsistencies caused her to question the validity of the history provided by the Veteran. 

The November 2011 VA examiner noted that the that the Veteran entered service on June 23, 1978 (a Friday) and reported for medical examination due to left knee pain on June 24, 1978 (Saturday). The Veteran was evaluated by an orthopedic specialist on June 26, 1979 (Monday) and placed on "casual company survey" on the same date. The VA examiner noted that a "casual company survey" was a unit consisting of service members who were awaiting discharge from service. The VA examiner also noted that members of a "casual company survey" were not required to participate in physical training to avoid aggravation of preexisting injuries. The VA examiner noted that the Veteran only participated in a single day of marching and training prior to being ordered to a "casual company survey." The VA examiner noted that, although the Veteran was treated for right knee disorder symptomatology in 1979, the record contained no indication that the Veteran experienced any subsequent left knee disorder symptomatology until decades after the Veteran's discharge from his brief period of service. 

The VA examiner specifically reviewed the file, noting that the medical evidence indicated that the Veteran experienced left knee disorder symptomatology both prior to and during his first day of service. The VA examiner noted that, although the Veteran has claimed to have experienced permanent aggravation of his left knee disorder during service, he only underwent marching and other training during his first day in service. The VA examiner also noted that the post-service treatment records contained no notation indicating treatment or diagnosis for a left knee disorder until decades after service, even though the Veteran underwent extensive treatment for a right knee disorder, to include surgery, in 1979. Having reviewed the evidence of record, the VA examiner specifically found that the Veteran's left knee disorder was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness. 


The Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. at 511-12 (1995); see Madden, 125 F.3d at 1481. As noted above, the November 2011 VA examiner found that the Veteran was an inconsistent historian regarding his knee disorder symptomatology and, as explained above, the Board agrees with that assessment. As noted, the Veteran told the VA examiner that he had undergone a right knee surgical operation prior to service, a report directly contradicted by the medical records in evidence. Moreover, the Veteran indicated that a service examiner told him that he had "bad knees" prior to being discharged from service. As noted above, the service treatment records contain no notation indicating diagnosis or treatment for any right knee disorder symptomatology during service. 

Regarding his left knee disorder, in several statements, the Veteran indicated that his left knee disorder preexisted service and was aggravated by service. Yet, in earlier statements, such as a May 2007 lay statement, the Veteran stated that his left knee disorder "never existed" until his brief period of service. In addition, the Board has claimed to have experience left knee disorder symptomatology since service. Yet, the record contains no notation indicating diagnosis or treatment for left knee disorder symptomatology until decades after service. In fact, although the Veteran's left knee was examined repeatedly by private examiners providing treatment for a right knee disorder in 1979, the private examiners consistently indicated that the Veteran's left knee was asymptomatic. As the Veteran's accounts of his medical history have been inconsistent with the other evidence of record, to include the Veteran's own statements, the Board finds that the Veteran's accounts of his knee disorder symptomatology, to include that specifically regarding his left knee disorder history, lack credibility. See id. 

As the November 2011 VA examiner reviewed the claims file, provided a proper and thorough explanation for her questioning of the validity of the Veteran's lay history of his symptomatology, diagnosed the Veteran, and offered an opinion backed by evidence, the Board finds that the November 2011 VA examiner's report has great probative value in this matter. See Prejean, 13 Vet. App. at 448.

Accordingly, the Board finds that the evidence clearly and unmistakably shows that the Veteran's left knee disorder both existed prior to service and was not aggravated by service. Therefore, the presumption of soundness does not apply in this instance. As the evidence indicates that the Veteran's preexisting left knee disorder did not undergo aggravation during service, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. at 518.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied. 


REMAND

In the October 2011 Remand, the Board requested that the AMC procure all relevant VA treatment records indicating treatment for paranoid schizophrenia from 1979 to 1983 from the VA Medical Center in Salem, Virginia. The AMC also requested that the Veteran be provided with a VA psychiatric examination to determine the nature and etiology of the claimed paranoid schizophrenia disorder after the procurement of the records. 

The record indicates that the AMC provided the Veteran with the requested examination in November 2011, prior to the procurement of the aforementioned VA treatment records. In the November 2011 VA psychiatric examination report, the VA examiner reported reviewing all of the evidence present in the claims file. After a review of said evidence and an interview with the Veteran, the VA examiner diagnosed the Veteran as having paranoid schizophrenia. In reviewing the evidence, the VA examiner noted that the Veteran sought treatment for a psychiatric disorder in August 1979, approximately one year and one month after the Veteran's discharge from service, after a suicide attempt. At the time, the private examiners diagnosed the Veteran as having depression. The VA examiner specifically noted that, in the August 1979 private treatment records, the Veteran reported being depressed for the previous three years and indicated that his symptomatology had been worsening and interfering with his college studies. At the time, the Veteran reported knowing of no particular reason why he was depressed. The Veteran mentioned that his father's poisoning when the Veteran was 12-years-old disturbed him. 

The November 2011 VA examiner noted that the August 1979 private examiners had only diagnosed the Veteran as having depression, but indicated that, due to the medication the Veteran was taking and some of his symptoms, the Veteran might have been experiencing schizophrenic problems at the time. 

Having reviewed the evidence of record, the November 2011 VA examiner opined that the Veteran's paranoid schizophrenia was less likely than not related to his brief period of service. In explaining this opinion, the VA examiner stated, in part, that the August 1979 private treatment records indicated that the Veteran was not aware of the reason for his emotional problems at the time and that he had not made any reference to any excessive stress or problems from his brief period of service.  

Subsequently, in May 2012, the AMC procured the VA treatment records dating from 1979 to 1983 as requested in the October 2011 Remand. In an August 1979 VA treatment record, the Veteran reported feeling depressed. The Veteran told the private examiner that he had been discharged from service because he could not march correctly due to the clip in his knee. The Veteran stated that his best friend was with him in basic training and that he had not seen him for over a year. After interviewing the Veteran, the private examiner diagnosed depression. In a VA treatment record written the same day, the Veteran reported that, prior to a recent suicide attempt, he had heard voices telling him that he was unable to be successful, in part, due to his discharge from service. The VA examiner diagnosed paranoid schizophrenia.

As noted above, the November 2011 VA psychiatric examiner found that the Veteran's current paranoid schizophrenia was not related to service. The Board notes that the November 2011 VA examiner based the opinion, in part, on the Veteran's lack of reference to any excessive stress or problems from his brief period of service during his August 1979 treatment for depression. Yet, in the August 1979 VA treatment record, procured subsequent to the November 2011 VA psychiatric examination, the Veteran discussed feeling depression, in part, due to his discharge from service. 

The law holds that a medical opinion is inadequate when it is unsupported by clinical evidence. See Black v. Brown, 5 Vet. App. 177, 180 (1995). The August 1979 VA treatment records contain early diagnoses for paranoid schizophrenia that should have been reviewed by the November 2011 VA examiner prior to writing the opinion. Therefore, the file must be returned to the November 2011 VA examiner for an addendum opinion regarding the etiology of the Veteran's schizophrenia disorder based upon the entire evidence of record. See Barr, 21 Vet. App. at 312 (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the claims file to be returned to the author of the November 2011 VA psychiatric medical examination report or, if that individual is unavailable, another appropriate VA mental health clinician, for the writing of an addendum to the November 2011 VA psychiatric examination report regarding the etiology of the Veteran's paranoid schizophrenia disorder. 



The following considerations will govern the writing of the addendum:

(a) The claims file and a copy of this Remand will be made available to the addendum author, who will acknowledge receipt and review of these materials in any report generated as a result of this Remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) In all conclusions, the addendum must identify and explain the medical basis or bases, with identification of the evidence of record. The addendum author is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(d) If the addendum author is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the addendum author, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(e) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: 

(i) Service treatment records are negative for any complaint, treatment, or diagnosis of an acquired psychiatric disorder to include paranoid schizophrenia. 

(ii) The August 1979 private and VA treatment records indicating treatment for depression and paranoid schizophrenia. 

(iii) Post-service private records from Southwestern Virginia Mental Health Institute and New River Valley dated in the 1990s and 2000s reveal psychiatric hospitalizations for paranoid schizophrenia and substance abuse. 

(iv) The Veteran's lay statements regarding the etiology of his diagnosed paranoid schizophrenia.

2. The AMC/RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall, at 271.

3. Thereafter, the AMC/RO must consider all of the evidence of record and readjudicate the claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


